Citation Nr: 1827062	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease (also claimed as hyperlipidemia and dyspnea). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from September 1987 through September 2010. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In December 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds that the Veteran should be afforded a VA examination to assess the etiology of his reported heart condition.  VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Here, the medical evidence of record shows the Veteran has been diagnosed with coronary artery atherosclerosis.  See e.g. Oklahoma Heart Hospital Records, dated July 2013.  The Veteran was diagnosed with this disability three years following his separation from active duty service and after seeking medical treatment for reports of chest pain and dyspnea.  A review of the Veteran's service medical records shows he had a reported history of dyspnea dating back to at least 2000.  See e.g.  STR, dated June 13, 2006, where the Veteran's medical history included a six year history of complaints of wheezing while exercising.  Additionally, the Veteran has submitted lay evidence from another veteran who remembered the Veteran to have complained of difficulty breathing and chest tightness during active duty service.  See October 2013 Statement from M.S.  In light of these facts, the Board finds that the Veteran should be afforded a VA examination to address the nature and etiology of his

Second, the Board notes that the Veteran testified that he continues to receive ongoing care from private clinicians.  See Hearing Transcript.  Specifically, the Veteran reported that he continues to receive care from Oklahoma Heart Hospital from Dr. B.S.  A review of the Veteran's evidentiary record indicates that no additional medical records have been obtained from the Oklahoma Heart Hospital since August 2013.  As such, the AOJ should secure the Veteran's updated medical records form the Oklahoma Heart Hospital. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated medical records from the Oklahoma Heart Hospital.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).
All attempts to secure these records, and any response received, should be documented in the claims file.  

2.  The AOJ should contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician to address the nature and etiology of the Veteran's coronary artery atherosclerosis. 

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following question:

Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current heart disability began during or is otherwise etiologically related to his military service? 

In making a determination as to the above requested opinion, the examiner must consider and address the following:

(a)  the STRs showing the Veteran reported a history of wheezing while exercising, including the June 13, 2006 note describing the Veteran's six year history of dyspnea while exercising, both indoors and outdoors; 

(b)  the July 5, 2013heart catheterization, reporting a 100% blockage of the left anterior descending artery, a 95% blockage of the diagonal artery, and 50% blockages of the left obtuse marginal and circumflex arteries and whether these percentages indicate a longstanding or chronic cardiac disability that began during the Veteran's active duty service; 

(c)  the October 2013 statement from M.S. wherein the Veteran is described as having experienced symptoms of dyspnea and chest tightness during active duty service, specifically during aerobic activities; and 

(d)  the December 2017 testimony from the Veteran describing symptoms of dyspnea and chest tightness in service and continuing through the date of his diagnosis for coronary artery atherosclerosis in July 2013.

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




